 Case: 1:14-cv-01748 Document #: 2912 Filed: 11/13/18 Page 1 of 5 PageID #:76392



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE: TESTOSTERONE REPLACEMENT
 THERAPY PRODUCTS LIABILITY
 LITIGATION                                        MDL No. 2545
                                                   Hon. Matthew F. Kennelly
 THIS DOCUMENT RELATES TO ALL
 CASES


                    JOINT STATUS REPORT FOR NOVEMBER 16, 2018
                         CASE MANAGEMENT CONFERENCE

         The parties jointly submit this status report on the proposed agenda items for the

November 16, 2018 case management conference.

 I.      Motions Under Advisement and Pending Ruling

         At the case management conference, the parties propose a discussion regarding motions

that the Court has taken under advisement and that remain pending such as 1) motions and

stipulations to dismiss pursuant to CMO 9 and CMO 26, 2) motions to withdraw as counsel, and

3) motions to vacate judgments/reconsideration based on CMO 85. See CMO 118 [Dkt. No.

2612] (dismissal of cases for noncompliance with CMO 85).

 II.     Reports on Status of Pending Settlements with Defendants

       A. Eli Lilly and Company Defendants

         The settlement allocation process for the Lilly Defendants is well underway. Initial

allocations have been released.

       B. Auxilium  Pharmaceuticals,   LLC,          Endo    Pharmaceuticals      Inc.    and
          GlaxoSmithKline LLC Defendants

       The claims process is underway and on track pursuant to the timeline set forth in the

Master Settlement Agreement.




                                               1
 Case: 1:14-cv-01748 Document #: 2912 Filed: 11/13/18 Page 2 of 5 PageID #:76393



     C. Actavis Defendants

       The claims process is underway pursuant to the terms of the Master Settlement

Agreement.

     D. AbbVie Defendants

       The parties are working diligently and cooperatively to finalize a Master Settlement

Agreement and will be prepared to update the Court at the conference.

 III. Procedures for Determination of Common Benefit Fees and Expenses

       Lead counsel for the Plaintiff Steering Committee are prepared to discuss this with the

Court at the case management conference.



Dated: November 13, 2018

Respectfully submitted,

/s/ Ronald Johnson, Jr.                            Christopher A. Seeger
                                                   SEEGER WEISS LLP
Ronald Johnson, Jr.                                55 Challenger Road, 6th FL
SCHACHTER, HENDY & JOHNSON                         Ridgefield Park, NJ 07660
909 Wrights Summit Parkway, Suite 210              Phone: (212) 584-0700
Ft. Wright, KY 41011
Phone: (859) 578-4444                              Plaintiffs’ Co-Lead Counsel
Fax: (859) 578-4440
rjohnson@pschachter.com                            David M. Bernick
                                                   PAUL, WEISS, RIFKIND, WHARTON
Trent B. Miracle                                   & GARRISON LLP
SIMMONS HANLY CONROY                               1285 Avenue of the Americas
One Court Street                                   New York, NY 10019-6064
Alton, IL 62002                                    Phone: (212) 373-3405
Telephone: (618) 259-2222                          Fax: (212) 492-0405
Facsimile: (618) 259-2251                          dbernick@paulweiss.com
tmiracle@simmonsfirm.com
                                                   Attorney for AbbVie, Inc.




                                               2
 Case: 1:14-cv-01748 Document #: 2912 Filed: 11/13/18 Page 3 of 5 PageID #:76394



Michelle Hart Yeary                         Pamela J. Yates
DECHERT LLP                                 KAYE SCHOLER LLP
902 Carnegie Center, Suite 500              1999 Avenue of the Stars, Suite 1700
Princeton, NJ 08540
                                            Los Angeles, CA 90067
Telephone: (609) 955-3200
Facsimile: (609) 955-3259                   Tel: (310) 788-1278
Email: michelle.yeary@dechert.com           Fax: (310) 788-1200
                                            pamela.yates@kayescholer.com
Alicia J. Donahue
SHOOK HARDY & BACON LLP                     Attorneys for Endo Pharmaceuticals Inc.
One Montgomery St., Suite 2700              and Auxilium Pharmaceuticals, Inc.
San Francisco, CA 94104
T: 415.544.1900                             David E. Stanley
F: 415.391.0281                             Janet H. Kwuon
Email: adonahue@shb.com                     REED SMITH LLP
                                            355 S. Grand Avenue, Suite 2900
Sean P. Wajert                              Los Angeles, CA 90071
SHOOK HARDY & BACON LLP                     Tel: (213) 457-8000
Two Commerce Square                         Fax: (213) 457-8080
2001 Market St., Suite 3000                 dstanley@reedsmith.com
Philadelphia, PA 19103                      jkwuon@reedsmith.com
T: 215.278.2555
F: 215.278.2594                             Attorneys for Defendants Eli Lilly and
Email: swajert@shb.com                      Company, Lilly USA, LLC, and Acrux
                                            Limited
Attorneys for AbbVie Inc. and Abbott
Laboratories
                                            James W. Matthews
                                            Katy E. Koski
Andrew K. Solow                             Jason L. Drori
KAYE SCHOLER LLP                            FOLEY & LARDNER LLP
250 West 55th Street                        111 Huntington Ave.
New York, NY 10019                          Boston, MA 02199
Tel: (212) 836-7740                         Tel: (617) 342 – 4000
Fax: (212) 836-6776                         Fax: (617) 342 – 4001
                                            jmatthews@foley.com
andrew.solow@kayescholer.com                kkoski@foley.com
                                            jdrori@foley.com




                                        3
 Case: 1:14-cv-01748 Document #: 2912 Filed: 11/13/18 Page 4 of 5 PageID #:76395



David B. Goroff
Jonathan W. Garlough
FOLEY & LARDNER LLP
321 North Clark Street, Suite 2800
Chicago, IL 60654-5313
Tel: (312) 832-4500
Fax: (312) 832-4700
dgoroff@foley.com
jgarlough@foley.com

Counsel for Defendants Actavis plc, n/k/a
Allergan plc, Actavis, Inc., n/k/a Allergan
Finance, LLC, Actavis Pharma, Inc., Watson
Laboratories, Inc., and n/k/a Actavis
Laboratories UT, Inc.

William F. Cavanaugh, Jr.
Jonah Moses Knobler
PATTERSON BELKNAP WEBB &
TYLER
1133 Avenue of the Americas
New York, NY 10036-6710
Tel: (212) 336-2000
Fax: (212) 336-2222
wfcavanaugh@pbwt.com
jknobler@pbwt.com

Attorneys for AbbVie Inc. and Abbott
Laboratories

Joseph P. Thomas
K.C. Green
Jeffrey D. Geoppinger
ULMER & BERNE LLP
600 Vine Street, Suite 2800
Cincinnati, OH 45202
Phone: (513) 698-5000
Fax: (513) 698-5001
E-mail: jthomas@ulmer.com

Attorneys for Actavis, Inc., Actavis Pharma,
Inc., Anda, Inc., Watson Laboratories, Inc.,
a Nevada corporation, and Watson
Laboratories, Inc., a Delaware corporation



                                               4
  Case: 1:14-cv-01748 Document #: 2912 Filed: 11/13/18 Page 5 of 5 PageID #:76396


                                   CERTIFICATE OF SERVICE

        I hereby certify that on November 13, 2018, the foregoing document was filed via the

Court’s CM/ECF system, which will automatically serve and send email notification of such

filing to all registered attorneys of record.

                                                /s/ Brendan A. Smith
                                                Brendan A. Smith




                                                   5
